BY THE COURT.
This case wa ssubmitted on motion to strike the petition in error from the files because it was not filed within 70 days after the order sought to be reviewed.
The petition in error was filed Aug. 3, 1926. This was more than 70 days after any previous order had been made by the court. It is calimed, however that on Nov. 12, 1926 another order was made, but it is evident that such order cannot be reviewed under the petition in error filed before the order was made. Consequently the motion must be sustained and the petition in error stricken from the files.
It is not necessary to grant leave to file an amended petition in error as plaintiff-in-error has a right, without leave of Court, to file a petition in error within 70 days after the order of November 12th. Such petition in error if filed, should be filed under a new number and a new summons should be issued and served as provided by law.
Motion sustained.